Citation Nr: 1204520	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  08-38 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to November 1978.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky (RO).


FINDING OF FACT

The Veteran's current right shoulder disorder is not related to his military service or any incident therein.


CONCLUSION OF LAW

A right shoulder disorder was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).
	
Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The RO's January 2007, March 2007, October 2009 and October 2010 letters advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  With respect to the Dingess requirements, the RO's January 2007 and October 2009 letters provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Accordingly, with these letters, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as his identified VA and private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Furthermore, VA has provided the Veteran with multiple VA examinations to determine the etiology of any right shoulder disorder found.  See 38 C.F.R § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran was afforded a VA joints examination in November 2009.  Pursuant to the Board's October 2010 remand, VA also obtained a VA neurological examination in December 2010.  The VA examinations obtained were based upon a complete review of the Veteran's claims file, examination of the Veteran, and with consideration of the Veteran's statements.  Additionally, the VA examiners provided written rationales for the conclusions reached and the Board therefore concludes that these examinations were adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Although the electromyography (EMG) was prematurely aborted at the Veteran's request, the VA examiner was able to reach a conclusion that the Veteran's current complaints and findings on diagnostic testing and exam were not consistent with any neurological pathology caused by his service connected injuries.  In addition, an October 2008 EMG and nerve conduction studies (NCV) report showed no eletrodiagnostic evidence of polyneuropathy or focal neuropathy.  Under these circumstances, the Board finds that there has been substantial compliance with its October 2010 remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the claimed disorders, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain circumstances, lay evidence may also be competent to establish a medical diagnosis or medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran claims that he was involved in two separate motorcycle accidents in 1977 and 1978 and that he sustained right shoulder trauma both times.  He described that he was thrown over the handle bars onto the pavement and injured his lower and upper spine, neck and right shoulder.  He further reported that he had continuous pain and weakness in the right shoulder ever since that time and that physical activities were very limited due to the shoulder condition.

In a September 1976 service treatment report, the Veteran related that he was in a motorcycle accident and he fell on his left shoulder and left side of the chest.  He reported pain when working out or taking deep breath.  The assessment was bruised ribs.

An August 1977 service treatment report noted that following a motorcycle accident, the Veteran experienced swelling in the left inguinal region.  

In a November 1977 service treatment report, the Veteran complained of back pain after a motorcycle accident.  Objectively, the range of motion of the head and neck was limited due to pain and paracervical muscle spasm; however, there was no decreased grip strength in the upper extremities.  

An April 1978 service treatment report stated that the Veteran had motorcycle accident about three months previously, with an injury to the spine and sternum.

In an August 1978 service treatment report, the Veteran complained of low back pain for nine months with a history of trauma.  He reported dull, non-radiating ache. 

The Veteran's October 1978 separation examination report noted no abnormalities as to the Veteran's right shoulder.  

A January 1983 examination report noted no abnormalities as the Veteran's right shoulder.  In the report of medical history, the Veteran denied swollen or painful joints, or painful or "trick" shoulder or elbow.

After separation from service, a December 1997 private treatment report stated that the Veteran injured his neck at an amusement park.  Objectively, there was right upper trapezius spasm.  The assessment was mild cervical strain.

In an August 2001 private treatment report, the Veteran complained of cervical pain and stiffness.  Objectively, there was trapezius spasm, greater in the right side than the left.  Right cervical rotation was diminished, secondary to end range muscular complaints.  The assessment was cervical myofascitis.

In VA treatment reports dated in December 2002, May 2003, and September 2003, the Veteran complained of pain from a military injury in the upper neck, right shoulder, and lower back.  The Veteran noted that he had physical therapy for the pain.

In a September 2006 statement, the Veteran ex-wife recalled that the Veteran was in a motorcycle accident in late 1977 or early 1978 and injured his back, neck, shoulder, head, and leg.  She stated that the Veteran sought chiropractric services since the injuries from the accident.

In an October 2006 statement, the Veteran's sister wrote that the Veteran was seriously injured in an accident a few months prior to his discharge from military service and that he continued to have constant discomfort in the back, neck, and shoulder, which prevented him from doing heavy lifting or any hard work.  

In a November 2006 statement, the Veteran's father reported that the Veteran was involved in an accident in 1978.  He stated that the Veteran continued to have back, knee, and neck pain since that time, as well as problems with lifting and bending.

Private chiropractor reports dated from December 2003 through June 2009 note diagnoses of brachial neuritis or radiculitis, not otherwise specified; and cervical brachial radicular syndrome.

In a November 2006 letter, a chiropractor stated that the Veteran was first seen in 1986 for a low back injury sustained while playing softball.  At that time the Veteran was 30 years of age and worked as a factory worker at a printing company.  The Veteran reported that his low back was sore and occasionally painful for "some" years prior to that time.  The chiropractor also stated that the Veteran was seen on regular intervals from 1986 to 2000.

In September 2008, a VA examination for joints was conducted.  The VA examiner noted that the Veteran's claims file had been reviewed, and the examination report noted the Veteran's history of inservice motorcycle accidents in August 1977 and in November 1977.  The Veteran reported a chronic and gradual right shoulder condition since military service.  The examiner noted that the Veteran was actually claiming an upper back condition, pointing to the trapezius, which he stated swelled when the neck hurt.  Following a physical examination, the VA examiner noted that a right shoulder condition was not found.  X-ray of the Veteran's right shoulder revealed no evidence of recent fracture or dislocation.  The examiner opined that the Veteran's right shoulder symptoms were "referred pain" from degenerative disc disease and degenerative joint disease of the neck.

An October 2008 EMG/NCV report showed no abnormal spontaneous activity, normal morphology, and recruitment.  The impression was "no eletrodiagnostic evidence of a polyneuropathy or focal neuropathy."

A January 2009 VA treatment report noted the Veteran's complaints of right shoulder pain that was worsened by cable pulling.  The Veteran reported persistent weakness following an injury in the military.  The assessment was osteoarthritis of the right shoulder.

A February 2009 VA treatment report noted tenderness in multiple joints, particularly worse in the Veteran's right shoulder.  The impression was osteoarthritis of multiple joints.

A June 2009 VA treatment report stated that the Veteran had been using his right upper extremity more and presented with exacerbation of osteoarthritis from old injury.  He reported muscle spasm and tenderness.  No weakness or numbness was shown.  The assessment was shoulder muscle spasm.

In a November 2009 statement, the Veteran's wife related that she had known the Veteran since 1984 and that he always had a problem with his shoulder.  She stated that his shoulder had been progressively worse and that he was restricted from physical activities due to pain and weakness in the shoulder.

The Veteran underwent a VA joints examination in November 2009.  The VA examiner stated that the claims file was reviewed.  The examiner noted a motorcycle accident in August 1976, with chief complaints of left hand, left leg, and left ankle; a motorcycle accident in August 1977, with a complaint of tenderness in the left testicle; and a dirt bike accident in November 1977, at which time normal grip strength of the upper extremities, tenderness over the lower cervical spine, and mild concussion were noted.  The Veteran reported that upon leaving the military, he did body and mechanic work, and that particularly in doing body work he had right upper arm and shoulder pain.  He believed that the pain was related to the inservice accident.  The Veteran stated that although he did not complain of the shoulder problem while in service, the shoulder symptoms got worse later in life.  The examiner noted that the Veteran had worked in arm intensive labor and pulled cables of 21 to 300 feet.  The Veteran reported that he had been working as a telecommunication mechanic in the past five to 10 years.  On physical examination, weakness, abnormal motion, and guarding of movement were shown on the right shoulder.  X-ray impression was anatomic variation of the acromium process with an increased risk of impingement.  The examiner opined that "any pathology in the right shoulder joint is less likely as not caused by or a result of events during military service, including the motorcycle accident."  In support of this opinion, the examiner offered the following rationale:

This [Veteran]'s medical record is clearly devoid of reference to the right shoulder, even at the time of the noted motorcycle accident.  There were clear references to neck pain, back pain, contusion of the anterior chest and low back, but no reference to shoulder trauma or pain.  Further, there are no records documenting presentation for care of the shoulder within a year of discharge.  The [Veteran], in fact, is not certain he complained of shoulder pain in the first years after military service.  It is notable that this [Veteran] has bilateral down sloping acromium which predispose him to impingement.  Further it is notable that he worked in occupations requiring sustained use of the [upper extremities] against resistance (autobody work and currently pulling cable); this work is likely to be associated with impingement of the [rotator cuff] and shoulder symptoms, especially with the noted acromium type.

The examiner concluded that the Veteran's current right shoulder disorder "was less likely as not (50/50 probability) permanently aggravated by cervical spine [degenerative disc disease]/[degenerative joint disease]."  The examiner stated that the intrinsic shoulder pathology was not caused by the service-connected neck disorder, but symptoms of right C5-6 disc herniation could include pain, which radiated to the shoulder as the muscles of the shoulder girdle received innervations from these roots.  However, the examiner noted that while the pain in the right upper back, shoulder, and over the deltoid to the elbow could be a consequence of the service-connected neck disorder, the shoulder pathology was not a consequence of the neck.

The Veteran underwent a VA neurological examination in December 2010.  The VA examiner stated that the claims file was reviewed.  The Veteran reported that he was involved in two separate motorcycle accidents while in service.  He described that in 1977 while driving a dirt bike he was thrown over the handle bars and hit the dirt landing on his right shoulder.  He was taken to the base hospital and was given light duty for two weeks on the following day.  The Veteran also related that in 1978, he was involved in a motorcycle accident in which he was thrown over the handle bars, hit the pavement landing on the right shoulder and lost consciousness for 15 to 20 minutes.  He stated that he had multiple heavy cuts and bruises on the right side, with lacerations to the left knee, right thigh, right hand, elbow, neck, and back.  The Veteran reported that he had seen a chiropractor since that time due to back and neck pain.  He stated that he used his left side of the body more due to the pain on the right side.  The Veteran reported working in electrical telecommunication, which involved pulling cables.  

On detailed reflex, sensory, and motor examinations, no abnormalities were noted.  Normal bulk and strength of the bilateral serratus anterior, rhomboids, supraspinatus, deltoids, and trapezius were shown; the Veteran tended to carry his right shoulder low.  A January 2011 EMG/NCV consultation report stated that the Veteran was referred for right shoulder pain, with radicular symptoms to rule out radiculopathy, plexopathy, and neuropathy of the both upper extremities and trauma to the right shoulder.  The examination report noted that the study revealed mild carpal tunnel syndrome in both wrists, electrophysiologically.  Needle examination of the right abductor pollicis muscle and the right first dorsal interossei muscles was normal.  However, further needle electrode examination was deferred at the request of the Veteran.  The examiner noted that the Veteran had a normal neurological examination devoid of objective findings.  The examiner stated that the type of degenerative changes shown on the Veteran's October 2008 magnetic resonance imaging was not inconsistent with age and occupation.  The examiner further stated 

NCV indicated electrical evidence of mild bilateral Carpal Tunnel Syndrome, again consistent with the Veteran's occupation as "wire monkey" wherein he pulls cables and electrical lines (and which itself can cause arm pain).  EMG was inadequate as veteran requested for exam to be prematurely aborted; C8T1 innervated muscles were normal, C5-6 muscles not examined, including deltoid and other shoulder muscles.  His current complaints and findings on diagnostic testing and exam are not consistent with any neurological pathology caused by his service connected injuries.  

After reviewing the evidence of record, the Board finds that service connection is not warranted for a right shoulder disorder.  There is currently diagnosed anatomic variation of the acromium process shown on x-ray.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  However, the Board finds that the competent and credible evidence of record does not link the Veteran's current right shoulder disorder to his active duty service.  To that effect, the Veteran's service treatment records are entirely negative for complaints, treatments, or diagnoses of any right shoulder disorder.  After separation from service, the first evidence of record showing the Veteran's right shoulder disorder was the December 1997 private treatment report finding right upper trapezius spasm following an injury at an amusement park.

The Board has considered the Veteran's and his family's lay statements regarding the onset of his right shoulder pain since the reported accident in 1977, along with the Veteran's contention that such right shoulder pain was associated with the motorcycle accidents in 1977 and 1978 during his military service.  Their contentions regarding right shoulder pain, which is capable for lay observation, is competent evidence of what they actually observed and was within the realm of the Veteran's personal knowledge.  See Layno v. Brown, 6 Vet. App.  465, 469-70 (1994).  

However, the lay statements regarding the onset of the Veteran's right shoulder symptoms are not consistent throughout the record.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that credibility may be impeached by a showing of inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The Veteran's service treatment records do not reflect any complaints or diagnoses concerning his right shoulder, even at the time of the noted motorcycle accidents.  The service treatment records note two separate motorcycle accidents in September 1976 and August 1977.  However, both times, no injury to the right shoulder was reported or shown.  The Veteran reported other symptoms, specifically to include bruised ribs on the left side, swelling in the left inguinal region, and back pain; however, he did not mention any right shoulder problem.  Although the Veteran now contends that he sustained trauma to his right shoulder when he landed on the right shoulder at the time of both accidents "in 1977 and 1978," his service treatment records indicate otherwise.  In the September 1976 service treatment report, the Veteran related that he fell on his left shoulder and left side of the chest in the noted motorcycle accident.  The August 1977 service treatment report noted that the Veteran experienced swelling in the left inguinal region following a motorcycle accident.  Subsequently, in the November 1977 service treatment report, the Veteran complained of back pain after the same motorcycle accident.  The April 1978 service treatment report noted an injury to the spine and sternum from a previous motorcycle accident.  Additionally, on the January 1983 examination report the Veteran denied swollen or painful joints, or painful or "trick" shoulder or elbow in the report of medical history.  The foregoing evidence is not consistent with the lay statements of record that the Veteran had chronic right shoulder pain since the motorcycle accidents in service.  The Board therefore concludes that the lay statements of record, to the extent they concern the onset of the right shoulder disorder in service, are not credible.

To extent that the Veteran contends that his right shoulder disorder was caused by the motorcycle accidents in service, the Board finds that these statements as to medical causation are not competent evidence to establish service connection for a right shoulder disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  In certain unique instances lay testimony may be competent to establish medical etiology or nexus.  See Jandreau, 492 F.3d at 1377; Davidson v., 581 F.3d at 1316.  Lay statements are competent evidence regarding symptoms capable of observation and may provide sufficient support for a claim of service connection.  Id.; see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  While lay evidence is competent evidence for right shoulder pain itself, the origin or cause of the Veteran's currently diagnosed right shoulder disorder is not a simple question that can be determined based on mere personal observation by a lay person.  The Board therefore finds that whether the Veteran's current right shoulder disorder is specifically related to or was caused by the inservice motor vehicle accidents does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge.  See Jandreau, 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316.  It is not shown otherwise that the Veteran possesses the ability, knowledge, or experience to provide a competent etiological opinion that his current right shoulder disorder was the result of his military service.  Espiritu, 2 Vet. App. at 494.  Accordingly, the Board finds that the Veteran's lay statements as to medical causation are not competent evidence to establish service connection for a right shoulder disorder.  Id.  

Furthermore, the medical opinions of record as to whether the Veteran's current right shoulder is related to his active service, or to a service-connected disorder, are negative to his claim.  The November 2009 VA examiner concluded that "any pathology in the right shoulder joint is less likely as not caused by or a result of events during military service, including the motorcycle accident."  In reaching the conclusion, the examiner offered a rationale that was based on a complete review of the Veteran's claims file, to include the Veteran's lay assertions as to the onset of his right shoulder pain in service, and was consistent with the other evidence of record.  In addition to the lack of any reference to any right shoulder trauma or pain in the service treatment records, the examiner noted the Veteran's history of occupations requiring sustained use of the upper extremity against resistance, such as auto body work and pulling cables.  The examiner then concluded that the Veteran's work was likely associated with impingement of the rotator cuff and shoulder symptoms, especially given the Veteran's bilateral down sloping acromium type.

As the November 2009 VA examiner suggested that the Veteran's upper shoulder pain may be related to his service-connected right C5-6 disc herniation, a VA neurological examination was conducted in December 2010.  After a NCV and EMG consultation in January 2011, the examiner noted that the Veteran had a normal neurological examination.  Further, the examiner noted that the type of the Veteran's right shoulder degenerative changes, as well as his bilateral carpal tunnel syndrome found on the NCV, were consistent with the Veteran's age and occupation as "wire monkey."  Although the EMG was prematurely aborted at the Veteran's request, the examiner concluded that the Veteran's current complaints and findings on diagnostic testing and examination were not consistent with any neurological pathology caused by his service connected injuries.  As such, the Board concludes that the Veteran's current right shoulder disorder is not related to a service-connected disorder.

The Board has considered the benefit of the doubt doctrine when making these findings, but as discussed above, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right shoulder disorder.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right shoulder disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


